In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________


No. 20-1603
SORAIDA FLORES, a Personal Representative of the Estate of
ERICA FLORES, deceased,
                                        Plaintiff-Appellant,

                                v.

CITY OF SOUTH BEND and JUSTIN GORNY,
                                              Defendants-Appellees.
                    ____________________

        Appeal from the United States District Court for the
         Northern District of Indiana, Hammond Division.
        No. 19-cv-00064-JTM-JPK — James T. Moody, Judge.
                    ____________________

     ARGUED OCTOBER 28, 2020 — DECIDED MAY 12, 2021
                ____________________

   Before RIPPLE, WOOD, and BRENNAN, Circuit Judges.
    WOOD, Circuit Judge. Erica Flores’s life came to an un-
timely end when Oﬃcer Justin Gorny of the South Bend, In-
diana, police department careened through residential streets
and a red light at speeds up to 98 mph to reach a routine traﬃc
stop he was not invited to aid, crashed into Flores’s car, and
killed her. Flores’s personal representative, Soraida Flores,
2                                                      No. 20-1603

sued Gorny and the City under 42 U.S.C. § 1983 and associ-
ated state laws, asserting that Gorny violated Erica’s substan-
tive-due-process rights and that the City was liable under Mo-
nell v. Department of Social Services, 436 U.S. 658 (1978), for fail-
ing adequately to train its police oﬃcers. (We refer to Flores
as the plaintiﬀ without distinguishing between the victim and
the estate representative unless the context otherwise re-
quires.) The district court dismissed the action on the plead-
ings. We ﬁnd, however, that Flores’s allegations plausibly
state claims against both defendants, and thus that she is en-
titled to proceed with her case. We therefore reverse and re-
mand.
                                 I
    In the early hours of July 20, 2018, ﬁve South Bend oﬃcers
(“the Hipakka team”) were assigned to an area in the north-
west part of the city, which was considered to be a “hot spot.”
Two of them—Zachary Alfrey and James Wagner—patrolled
in an unmarked car that was not equipped with sirens or
lights. One—Sergeant Ryan Hipakka—drove a fully marked
police vehicle. The remaining two oﬃcers—Gregory Howard
and Mollie O’Blenis—sat in an unmarked car that did have
sirens and lights, though they were not in use. The two pa-
trolling oﬃcers communicated through a tactical channel
whenever they wanted assistance from the other three oﬃc-
ers.
   The events that led to Erica’s death began when, around
4:30 am, Alfrey and Wagner radioed over the tactical channel
that they had spotted a vehicle speeding in the patrol area and
planned to stop it. The remaining three oﬃcers promptly
acknowledged the report. None of the members of the
Hipakka team signaled at any point that the routine traﬃc
No. 20-1603                                                        3

stop qualiﬁed as an emergency. None of them requested as-
sistance from any other oﬃcers outside their group, and none
pursued the driver.
    Enter Oﬃcer Gorny. After hearing the exchanges among
the Hipakka team over the tactical channel and knowing from
those exchanges that no one was asking for external assis-
tance, Gorny (then two miles away from the Hipakka team)
roared through a residential neighborhood at 78 miles per
hour, in disregard of the 30 mile-per-hour speed limit. Gorny
made infrequent use of his lights or sirens. Still in the residen-
tial area, he then turned onto Western Avenue and accelerated
up to 98 miles per hour while intermittently activating and
deactivating his lights and sirens. Gorny reached the intersec-
tion of Kaley and Western Avenues with an obstructed view
of Kaley Avenue. Disregarding the red light, Gorny sped
through the intersection and crashed into Erica Flores’s car,
which was proceeding lawfully on a green light, killing her.
                                 II
    Because we are considering a dismissal under Rule
12(b)(6), we “accept[] as true all well-pleaded facts and draw[]
all reasonable inferences in favor of the non-moving party.”
O’Brien v. Vill. of Lincolnshire, 955 F.3d 616, 621 (7th Cir. 2020).
The account we have just furnished reflects these principles.
In order to survive a motion to dismiss on the pleadings, the
complaint must “contain sufficient factual matter, accepted as
true, to state a claim to relief that is plausible on its face.” Ash-
croft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotations omit-
ted).
4                                                  No. 20-1603

    Flores challenges the district court’s dismissal of her sec-
tion 1983 claims against both defendants. We address her in-
dividual claim against Gorny first, and then her Monell claim
against the City. We also briefly touch on Flores’s challenge
to the district court’s denial of leave to amend the complaint.
                               A
   A person seeking relief under section 1983 for a violation
of her Fourteenth Amendment right to substantive due pro-
cess faces a diﬃcult task. She must plead suﬃcient facts to es-
tablish that the oﬃcer acted with “criminal recklessness—
which is the same as deliberate indiﬀerence.” Hill v. Shobe, 93
F.3d 418, 421 (7th Cir. 1996) (quoting Archie v. City of Racine,
847 F.2d 1211, 1222 (7th Cir. 1988)); see also County of Sacra-
mento v. Lewis, 523 U.S. 833, 839 (1998) (“deliberate indiﬀer-
ence” or “reckless disregard”). Criminal recklessness in this
context has long served as an eﬀective proxy for intent, Hill,
93 F.3d at 421 (citing Wilson v. Williams, 83 F.3d 870, 875 (7th
Cir. 1996)), but we do not demand “smoking gun” proof of
actual intent. Cf. FED. R. CIV. P. 9(b) (“ … intent … may be al-
leged generally”). It is enough to plead plausibly “that the de-
fendant had actual knowledge of impending harm which he
consciously refused to prevent.” Hill, 93 F.3d at 421.
    The deliberate-indiﬀerence standard demands close atten-
tion to the particulars of the case. Identical behavior consid-
ered reasonable in an emergency situation might be crimi-
nally reckless when state actors have time to appreciate the
eﬀects of their actions. See Lewis, 523 U.S. at 850. This is why
oﬃcers giving chase, who “are supposed to act decisively and
to show restraint at the same moment,” have more latitude to
balance these competing directives. Id. at 853. Oﬃcers re-
No. 20-1603                                                    5

sponding to a nonemergency situation or inserting them-
selves into a situation that is already under control face a dif-
ferent set of constraints. They cannot reasonably expect to en-
gage in the same conduct considered acceptable in the heat of
an emergency.
    The key question is whether the oﬃcer “ha[d] suﬃcient
knowledge of the danger” such that “one can infer he in-
tended to inﬂict the resultant injury.” Id. In Hill, we con-
fronted a case superﬁcially similar to the one now before us.
There, a police oﬃcer who was not responding to an emer-
gency situation sped “well over the speed limit” through a red
light and crashed into the decedent’s car, killing him. Id. We
concluded that this bare factual allegation allowed at most the
inference that the oﬃcer created a “generic risk to the public
at large” that “d[id] not rise to the threshold of a constitu-
tional violation actionable under § 1983.” Id. at 421–22.
    The district court found Hill dispositive and concluded
that Flores’s complaint similarly failed to allege suﬃcient
facts to permit the inference that Gorny subjectively knew of
the danger he created and consciously disregarded it. Gorny’s
actions, the court thought, supported at most a reasonable in-
ference that he created a generic risk to the general public
through his reckless speeding and disregard of traﬃc signals.
In our view, however, the facts alleged here go well beyond
those in Hill, and the diﬀerence matters.
    An oﬃcer who is not responding to an emergency can act
so recklessly that a trier of fact would be entitled to ﬁnd sub-
jective knowledge of an unjustiﬁable risk to human life and
conscious disregard of that risk. Our sister circuits have en-
countered similar factual allegations, and we ﬁnd their opin-
ions to be instructive. In Sauers v. Borough of Nesquehoing, 905
6                                                    No. 20-1603

F.3d 711 (3d Cir. 2018), an oﬃcer observed a minor traﬃc of-
fense and followed a car at 100 miles per hour, lost control of
his car around a curve, spun out, and crashed into the plain-
tiﬀ’s car, injuring the plaintiﬀ and killing his wife. Id. at 715,
718. The Third Circuit held that these allegations supported
an inference of deliberate indiﬀerence, because the oﬃcer had
time to phone other oﬃcers along the violator’s route and ask
them to eﬀect the traﬃc stop. In addition, the traﬃc violation
was too minor to warrant the dramatic chase. See also Browder
v. City of Albuquerque, 787 F.3d 1076, 1081 (10th Cir. 2015)
(ﬁnding that an oﬀ-duty oﬃcer driving home at an average of
66 miles per hour over an 8.8-mile stretch through ten inter-
sections before running through a red light and crashing into
the plaintiﬀ’s car operated with “conscious contempt of the
lives of others and thus a form of reckless indiﬀerence”).
    Here, Gorny’s reckless conduct, unjustiﬁed by any emer-
gency or even an order to assist in a routine traﬃc stop that
ﬁve oﬃcers had under control, allows the inference that he
subjectively knew about the risk he created and consciously
disregarded it. Unlike the minimally detailed complaint in
Hill, which again was limited to an accusation of speeding, the
complaint here paints a far more troubling picture. Gorny,
who was not assigned to the hot-spot area, overheard
Hipakka, Howard, and O’Blenis communicate their assent to
Alfrey and Wagner’s request for assistance speciﬁcally from
the other members of their team. At no point did Gorny hear
any oﬃcer indicate that he or she needed external back-up or
that the traﬃc stop presented an emergency. With no justiﬁ-
cation, Gorny chose to race through a residential area with a
posted speed limit of 30 miles per hour at rates of speed be-
tween 78 and 98 miles per hour, two-to-three times the limit.
No. 20-1603                                                      7

It was too late to control the car when he reached the intersec-
tion of Kaley Avenue and charged through, despite the ob-
structed view. The result, as we have said, was that Flores, in-
nocently driving in accordance with the traﬃc signals, was hit
and killed. A jury could ﬁnd, based on these allegations, that
he displayed criminal recklessness (or deliberate indiﬀerence)
to the known risk.
    The defendants counter that Gorny could not have known
that he created an imminent risk of fatal injury if he had an
obstructed view of oncoming traﬃc. But the law does not re-
quire perfect knowledge on his part: criminal recklessness is
enough, and driving blind through an intersection at 78 to 98
miles per hour could certainly be viewed by a jury as meeting
that standard. The law does not provide a shield against con-
stitutional violations for state actors who consciously take ex-
treme and obvious risks. Through his course of action, Gorny
was “willing to let a fatal collision occur.” Hill, 93 F.3d at 421.
Moreover, Gorny’s actions well before he entered the inter-
section could be seen as criminally reckless. (He did not go
from zero to 80 miles per hour from a standstill.) We have cau-
tioned against “reading [] classiﬁcations too rigidly, noting
that ‘[d]eliberate indiﬀerence, in fact, is merely the manifesta-
tion in certain situations of a more general inquiry, which is
whether the government conduct at issue shocks the con-
science.’” Bublitz v. Cottey, 327 F.3d 485, 490 (7th Cir. 2003)
(quoting Schaefer v. Goch, 153 F.3d 793, 797 (7th Cir. 1998)). A
jury could ﬁnd that Gorny’s actions meet this standard.
                                B
   This brings us to Flores’s suit against the City of South
Bend. She may move forward against the City only if her alle-
8                                                    No. 20-1603

gations plausibly assert that the City itself caused a constitu-
tional violation. Dunn v. City of Elgin, 347 F.3d 641 (7th Cir.
2003) (citing Monell, 436 U.S. at 694). Municipalities do not
face respondeat superior liability under section 1983 for the mis-
deeds of employees or other agents. Only actions of the entity
will suﬃce.
    The district court dismissed Flores’s Monell claim against
the City of South Bend because it found no underlying consti-
tutional violation by Officer Gorny. Since we are reversing on
that point, however, it is appropriate to take a fresh look at
Flores’s Monell claim, too.
    We begin with an overview of the law in this area. Flores
proposes to show that the City itself violated her rights by
failing to train its police to refrain from reckless driving. The
Supreme Court recognized the failure-to-train theory in City
of Canton v. Harris, 489 U.S. 378, 388 (1989). Acknowledging
that the courts of appeals universally recognized that “a mu-
nicipality’s failure to train employees can [] be a basis for
§ 1983 liability,” but also that liability depends on deliberate
indiﬀerence, the Court in Harris focused on the degree of fault
that is required to support liability on this basis. Id. It con-
cluded that failure-to-train liability is appropriate only when
inadequate training “amounts to deliberate indiﬀerence to the
rights of persons with whom the [employee] come into con-
tact.” Id. In eﬀect, by failing to train an employee whose con-
duct the municipality knows to be deliberately indiﬀerent to
the public, the municipality itself demonstrates deliberate in-
diﬀerence to that known risk.
   Since Harris, the Court consistently has reaﬃrmed that this
form of liability remains available for plaintiﬀs who can meet
Harris’s strict threshold showing. Just under a decade after
No. 20-1603                                                      9

Harris, the Court explained in Board of County Commissioners
of Bryan County v. Brown, 520 U.S. 397 (1997), that failure-to-
train (or inadequate-training) liability arises when a munici-
pality adheres to a training program “that they know or
should know has failed to prevent tortious conduct by em-
ployees,” thereby demonstrating deliberate indiﬀerence to
this known risk. Id. at 407. What separates this liability from
traditional respondeat superior liability is a known pattern of
tortious conduct demonstrating the need for additional train-
ing, “rather than a one-time negligen[ce].” Id. at 407–08.
    Even as the Court has underscored that failure-to-train li-
ability is rare, it has never wavered from the position that this
theory remains valid. Most recently in Connick v. Thompson,
563 U.S. 51 (2011), it recognized that a municipality’s “deci-
sion not to train certain employees,” despite actual or con-
structive notice that their actions constitute deliberate indif-
ference to the rights of the public with whom they come into
contact, is the “functional equivalent of a decision by the city
itself to violate the Constitution.” Id. at 61 (internal quotations
omitted).
    Notably, failure-to-train liability does not require proof of
widespread constitutional violations before that failure be-
comes actionable; a single violation can suﬃce where a viola-
tion occurs and the plaintiﬀ asserts a recurring, obvious risk.
As the Court put it in Brown, “we did not foreclose the possi-
bility that evidence of a single violation of federal rights, ac-
companied by a showing that a municipality has failed to
train its employees to handle recurring situations presenting
an obvious potential for such a violation, could trigger mu-
nicipal liability.” 520 U.S. at 409; see also Connick, 563 U.S. at
64 (“[We] sought not to foreclose the possibility, however rare,
10                                                   No. 20-1603

that the unconstitutional consequences of failing to train
could be so patently obvious that a city could be liable under
§ 1983 without proof of a pre-existing pattern of violations.”).
    Applying these principles, we have upheld failure-to-train
allegations on at least two occasions. Sitting en banc in J.K.J.
v. Polk County, 960 F.3d 367 (7th Cir. 2020), we addressed a
case in which two former inmates in the Polk County Jail sued
the County for failing adequately to train male guards to pre-
vent their sexual abuse of female inmates. Id. at 678–79. The
County’s training was limited to informing guards that the jail
prohibited sexual contact with inmates and holding a single
training session that some oﬃcers, including the oﬀender in
the case, did not attend. Id. at 379. We found that these allega-
tions suﬃced to support failure-to-train liability. Id. So too in
Woodward v. Correctional Medical Services of Illinois, Inc., 368
F.3d 917 (7th Cir. 2004), we held that a correctional facility’s
failure to train its employees on suicide prevention (among
other shortcomings), resulting in the death of an inmate, sup-
ported Monell liability. Id. at 927–29. We reached this conclu-
sion even though the plaintiﬀ could not prove that any other
inmates had lost their lives because of this failure to train, be-
cause the prison did not “get a one free suicide pass.” Id. at
929 (internal quotation marks omitted).
    We realize that the Supreme Court has yet to issue an opin-
ion in which it upholds liability on this ground, but we take
the Court at its word that this does not mean it has disap-
proved the theory. At least one of our sister circuits has up-
held Monell liability under a failure-to-train theory, and oth-
ers have found allegations to be suﬃcient to survive summary
judgment or a motion to dismiss, without any sign of disap-
proval from the Supreme Court. See Ouza v. City of Dearborn
No. 20-1603                                                    11

Heights, 969 F.3d 265, 289 (6th Cir. 2020) (failure to train ar-
resting oﬃcers on probable-cause determinations and use of
force); Robinson v. Fair Acres Geriatric Ctr., 722 F. App’x 194,
199 (3d Cir. 2018) (failure adequately to train and supervise
staﬀ at a county-owned nursing home to identify and treat
patient conditions); Shadrick v. Hopkins County, 805 F.3d 724,
740–42 (6th Cir. 2015) (failure adequately to train nurses sub-
contracted to provide constitutionally adequate medical care
for county inmates); Thomas v. Cumberland County, 749 F.3d
217, 225 (3d Cir. 2014) (failure to train prison staﬀ on de-esca-
lation and intervention training given the “highly predicta-
ble” nature of ﬁghts in the prison); Haley v. City of Boston, 657
F.3d 39, 52–53 (1st Cir. 2011) (City’s failure adequately to train
Boston Police Department on disclosure obligations); Langford
v. Union County, 51 F. App’x 930 (5th Cir. 2002) (failure to train
jail personnel to care for individuals in custody while await-
ing transfer to a State mental-health hospital); Young v. Deva-
ney ex rel. City of Augusta, 59 F.3d 1160, 1173 (11th Cir. 1995)
(failure to train jail personnel on treating inmates’ mental
health needs); Walker v. City of New York, 974 F.2d 293, 300 (2d
Cir. 1992) (failure “to train and supervise the police not to
commit perjury or assist in the conviction of the innocent”);
Parker v. D.C., 850 F.2d 708, 713–14 (D.C. Cir. 1988) (failure to
train, supervise, and discipline oﬃcers regarding extra-juris-
dictional-arrest authority as well as inadequate physical train-
ing and disarmament training); see also Smith v. D.C., 413 F.3d
86, 98 (D.C. Cir. 2005) (analogizing the District of Columbia’s
failure to set standards for monitoring and selecting Youth
Services Administration providers to a successful failure-to-
train claim); Owens v. Baltimore City State's Att'ys Oﬀ., 767 F.3d
379, 402 (4th Cir. 2014) (theory of “condonation,” wherein Bal-
timore Police Department condoned oﬃcers’ practice of
12                                                  No. 20-1603

“knowingly, consciously, and repeatedly withholding and
suppressing exculpatory evidence,” suﬃcient to survive a
motion to dismiss) (cleaned up); Lucente v. County of Suﬀolk,
980 F.3d 284, 305–07 (2d Cir. 2020) (discussing Connick and
ﬁnding that County’s failure to discipline prison staﬀ despite
knowledge of a history of sexually assaulting female inmates
suﬃcient to survive summary judgment); Newton v. City of
New York, 779 F.3d 140, 154 n. 11 (2d Cir. 2015) (noting that a
failure-to-train claim against the City for inadequately train-
ing NYPD oﬃcers on evidence management likely would
have been upheld had the plaintiﬀ advanced that claim on ap-
peal).
    With this background in mind, we turn back to Flores’s
case. The complaint asserts that the City failed to train Gorny
not to drive recklessly, in the face of actual knowledge that
both Gorny himself and South Bend police officers generally
had a history of reckless speeding. It also asserts that the City
has a de facto policy of encouraging such behavior. South Bend
officers working the night shift, Flores contends, frequently
drive above 50 miles per hour, well above posted limits. In
addition, she alleges that on at least three occasions before Er-
ica Flores’s death, Gorny operated his vehicle at high rates of
speed (70 mph, 114 mph, and 60 mph). Yet, despite telling its
officers to operate their vehicles only up to a maximum of
50 miles per hour, South Bend never reprimanded anyone for
noncompliance with its policies, nor did it require additional
training for those who disregarded its guidance.
   Flores argues that this is enough to support Monell liability
under both a theory of failure to train and a theory that the
City had a de facto policy of encouraging or permitting exces-
sively fast driving. Taking the latter point first, we do not see
No. 20-1603                                                   13

enough in this complaint to permit Flores to proceed on the
de facto policy theory. Allegations that officers sometimes
drive at high rates of speed do not show a sufficiently specific
pattern of conduct to “support the general allegation of a cus-
tom or policy.” Hollins, 574 F.3d at 827. Finding otherwise
would stretch the law too far, opening municipalities to liabil-
ity for noncodified customs in all but the rarest of occasions,
as long as a plaintiff can find a few sporadic examples of an
improper behavior. Nothing in Brown, Harris, or Connick sup-
ports such an outcome.
    But the failure-to-train theory is another matter. Stressing
that we are still at the pleading stage, we conclude that Flo-
res’s complaint plausibly alleges that the City acted with de-
liberate indifference by failing to address the known reckless-
ness of its police officers as a group and Gorny in particular.
Looking at Gorny first, the complaint asserts that on at least
three prior occasions, Gorny drove in the dark of night at ex-
treme speeds (from 60 to 114 mph), well above the posted lim-
its of 30 miles per hour, and even above the alleged 50 mile-
per-hour policy limit. The City knew that its officers routinely
drove over 50 miles per hour, but it took no steps to prevent
this behavior—no training, no discipline, no reprimands.
    A municipality can be held liable under a theory of failure
to train if it has actual knowledge of a pattern of criminally
reckless conduct and there is an obvious need to provide
training to avert harm, even if the prior acts have yet to result
in tragedy. See Harris, 489 U.S. at 390 n.10; J.K.J., 960 F.3d at
380. The City urges us to dismiss Flores’s claim because (for-
tunately) Gorny never killed anyone before he took Erica Flo-
res’s life. But this is not a “one-free-bite” situation. The law
14                                                  No. 20-1603

does not require the death or maiming of multiple victims be-
fore a city must institute proper training. Driving with delib-
erate indifference to the consequences of one’s action—in ef-
fect, turning oneself into a speeding bullet—can reach the
level of criminal recklessness before the worst happens. Flo-
res’s allegations are enough to survive a motion to dismiss.
We of course offer no opinion on the way this case will look
after all parties have had the chance to develop the factual
record further.
                               C
    We turn finally to Flores’s challenge to the district court’s
denial of leave to amend the complaint. We review such a rul-
ing only for abuse of discretion. Foster v. DeLuca, 545 F.3d 582,
583 (7th Cir. 2008) (citing Indiana Funeral Dirs. Ins. Trust v.
Trustmark Ins. Corp., 347 F.3d 652, 655 (7th Cir. 2003)). Gener-
ally, we expect that the district court will grant leave to amend
when a complaint is challenged at such an early stage. Rule
15 of the Federal Rules of Civil Procedure advises as much,
when it states that “the court should freely give leave when
justice so requires.” Rule 15(a)(2); see Bausch v. Stryker Corp.,
630 F.3d 546, 562 (7th Cir. 2010). In light of our decision to
reverse on both claims, we have no need to comment further
on this point. We leave to the district court’s sound discretion
any further decisions about amendments to the pleadings.
                               III
    Accepting the facts as alleged in the complaint for present
purposes, Oﬃcer Gorny’s conduct in this matter reﬂected de-
liberate indiﬀerence to the obvious risk he created when he
sped through residential areas and launched himself through
an intersection, against the light, without the ability to see or
No. 20-1603                                                15

adjust to cross-traﬃc. We therefore REVERSE the dismissal of
Flores’s section 1983 claim against Gorny and REMAND for
further proceedings. Given the City’s alleged knowledge of
not only Gorny’s past speeding, but also that of other oﬃcers,
we also REVERSE and REMAND Flores’s claims against the City
insofar as they are based on a failure-to-train theory.
16                                                    No. 20-1603

    BRENNAN, Circuit Judge, concurring. I agree with my col-
leagues that plaintiﬀ-appellant provided enough facts to state
a facially plausible failure-to-train claim. Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009). I write separately to examine the single-
incident theory of failure-to-train liability under Monell v. New
York City Dep’t of Social Servs., 436 U.S. 658 (1978), and the ma-
jority opinion’s generalized discussion of it.
    The majority opinion states that a municipality can be lia-
ble for failure to train under the single-incident theory “if it
has actual knowledge of a pattern of criminally reckless con-
duct and there is an obvious need to provide training to avert
harm, even if the prior acts have yet to result in tragedy.” Ma-
jority Op. at 13 (citing City of Canton v. Harris, 489 U.S. 378, 390
n. 10 (1989), and J.K.J. v. Polk Cnty., 960 F.3d 367, 380 (7th Cir.
2020)).
    Although this statement is not incorrect, I do not know
that it fully captures the complexity of Monell jurisprudence
in this area. To establish single-incident liability, a plaintiﬀ
must prove that municipal policymakers know that its em-
ployees will confront a given situation and not train for it,
Canton, 489 U.S. at 390 n.10, and the need for training must be
obvious without consideration of prior violations. See Connick
v. Thompson, 563 U.S. 51, 63 n.7 (2011); see also Bd. of Comm’rs
of Bryan Cnty. v. Brown, 520 U.S. 397, 410 (1997) (noting that
under the single-incident theory, the question is whether the
risk is obvious in the abstract). But there is more. The single-
incident theory is reserved for the “narrow” circumstance
when a municipality fails to train its employees, who “have
no knowledge at all of the constitutional limits” that govern
their conduct in situations they are certain to encounter. Con-
nick, 563 U.S. at 64, 67. This remains true even though there is
No. 20-1603                                                    17

“no reason to assume” that the municipal employees are “fa-
miliar with the constitutional constraints” on their own. Id. at
64.
    Liability for failure to train under the single-incident the-
ory remains “rare.” See id. (explaining that single-incident lia-
bility applies only to a “narrow range” of circumstances). The
majority opinion states: “At least one of our sister circuits has
upheld Monell liability under a failure-to-train theory, and
others have found allegations to be suﬃcient to survive sum-
mary judgment or a motion to dismiss, without any sign of
disapproval from the Supreme Court.” This sentence, which
is followed by citations to a number of decisions, could be
overread to suggest that liability under this theory is widely
endorsed. But of those decisions, only the D.C. Circuit in Par-
ker v. District of Columbia, 850 F.2d 708 (D.C. Cir. 1988)—a case
that predates Connick, Bryan County, and Canton—upheld fail-
ure-to-train liability. In Smith v. District of Columbia, 413 F.3d
86, 98–99 (D.C. Cir. 2005), the D.C. Circuit only analogized the
municipality’s lack of monitoring standards to a failure-to-
train claim. And in Newton v. City of New York, 779 F.3d 140,
153 n.11 (2d Cir. 2015), the Second Circuit only contemplated
a failure-to-train claim because the plaintiﬀ did not pursue the
case on that theory. The remaining decisions concern allega-
tions suﬃcient to survive a dispositive motion.
   I write separately only so courts and litigants in the future
recall the intricacies of Monell jurisprudence and do not mis-
read precedent in this area. I agree with the majority opinion’s
resolution of this case, and I respectfully concur.